



EXHIBIT 10.2


[NAME & ADDRESS]                [DATE]


Re:    Notice of Grant for 2019 Restricted Stock Unit Award


Dear _____________:


Effective _____________, you have been granted an award of Restricted Stock
Units over _____________ shares of Stock (the “Award”) in accordance with the
terms and conditions of the Regions Financial Corporation 2015 Long Term
Incentive Plan (the “Plan”) and the attached Restricted Stock Unit Award
Agreement (the “Award Agreement”). Capitalized terms not defined in this Notice
of Grant are defined in the Plan or the Award Agreement. This document is the
Notice of Grant referred to in the Award Agreement and is a part of the Award
Agreement.


Granted To:                    _____________
Grant Date:                    _____________
Performance Threshold Measurement Periods:    _____________
_____________
_____________
Service Vesting Period:                _____________        
Grant:                        _____________


Subject to (1) the terms and conditions of the Plan, the Award Agreement, and
this Notice of Grant, (2) your satisfaction of the Service Vesting Period
requirement, and (3) the Company’s achievement of the Capital and Liquidity
Performance Thresholds specified below (“Performance Thresholds”) during each
Performance Threshold Measurement Period (i.e., _____________ - _____________,
_____________ - _____________, and _____________ - _____________), you may be
entitled to a certain number of shares of Stock, with up to __________% of the
shares of Stock at-risk of forfeiture, based on the Company’s achievement of the
Performance Thresholds.


Performance Thresholds: The number of shares of Stock to be delivered under this
Award will be based upon the Company’s performance relative to the following
Performance Thresholds, as certified by the Committee:


(i)
Capital - Capital Action Decision Tree Status, as defined in the Capital Policy,
must remain in either “Monitor Capital” or “Capital Deployment” status; and



(ii)
Liquidity - Total Primary Liquidity must remain above the minimum established by
the Enterprise Risk Appetite Objectives.



Each of the Performance Thresholds stands alone in the determination of the
at-risk portion of the Award. In order to be eligible to receive shares of Stock
determined in accordance with the foregoing, you must remain employed with the
Company or one of its Subsidiaries through the end of the Service Vesting
Period, except as otherwise provided in the Award Agreement.
By your signature below, you acknowledge and agree that this Award is granted
under and governed by the terms and conditions of the Plan, the Award Agreement,
and this Notice of Grant.
Please sign one copy of this Notice of Grant and return it to Executive
Compensation in the enclosed, pre-addressed interoffice envelope.




Signature                                Date
PLEASE KEEP A COPY FOR YOUR RECORDS





--------------------------------------------------------------------------------







PERSONAL & CONFIDENTIAL


RESTRICTED STOCK UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2015 LONG TERM INCENTIVE PLAN
April 1, 2019




You have been granted an award of Restricted Stock Units (the “Award”) under the
Regions Financial Corporation 2015 Long Term Incentive Plan (the “Plan”), the
terms and conditions of which are incorporated in this document by reference.
This document sets forth certain terms of your Award and constitutes the Award
Agreement required by the Plan. You should retain it for future reference. The
Plan, the Notice of Grant, which is a part of this Award Agreement, and the
prospectus also describe certain provisions applicable to your Award. Copies of
these documents are available through Solium Shareworks, the online equity
compensation management system used by Regions. If you would like paper copies
of these documents, please contact Executive Compensation at (205) 820-2355.
Capitalized terms not defined in this Award Agreement are references to defined
terms in the Plan or the Notice of Grant. In the event of any conflict or
inconsistency among the provisions in this Award Agreement, the Notice of Grant,
or the Plan, the terms and conditions of this Award Agreement will control.


The grant date of your Award, the date on which your Award vests, and the
vesting conditions for your Award are set forth in the attached Notice of Grant.
The number of Restricted Stock Units referenced in the Notice of Grant represent
the maximum number of shares of Stock payable under this Award (“Maximum
Award”). The portion of the Maximum Award that may be paid is dependent on the
extent to which (1) you satisfy the Service Vesting Period requirement and (2)
the Company achieves the Capital and Liquidity Performance Thresholds specified
in the Notice of Grant. Except as otherwise specified herein, at the end of the
Performance Threshold Measurement Periods (collectively, the “Vesting Period”),
the Committee will certify the level of achievement of the Capital and Liquidity
Performance Thresholds and determine the number of shares of Stock, if any,
payable to you under this Award. In order to receive such shares of Stock, you
must be employed by Regions or one of its Subsidiaries through the end of the
Service Vesting Period (except as otherwise provided below). On such date, the
number of shares of Stock payable under this Award, if any, will be issued and
released to you.
 
During the Service Vesting Period, the Restricted Stock Units will be accounted
for by the Company in a bookkeeping account. Since this Award constitutes a
grant of Restricted Stock Units, there are no voting rights applicable to this
Award. All ordinary cash dividends (as determined by the Committee in its sole
discretion) that would have been paid upon shares of Stock underlying the
Restricted Stock Units will be accumulated, deemed reinvested in shares of Stock
based on the then current value of a share of Stock, and paid at the time and to
the extent this Award vests (the “Dividend Equivalents”).


Upon the vesting of this Award and any Dividend Equivalents, you may elect to
satisfy any federal tax withholding requirements by reducing the number of
shares of Stock that would otherwise be issued to you, to the extent and in the
manner allowed by the Plan.


If, during the Service Vesting Period, any of the following events occur, this
Award will be treated as described below:


•
If your employment terminates due to your death, then as soon as practicable
following your death, your Award will fully vest (unless prohibited by
applicable laws, rules, or regulations), and shares of Stock equivalent to the
Maximum Award will be issued to your estate.

 
•
If your employment terminates due to (a) your Disability or (b) your Retirement
(on or after age 65 or on or after you attain age 55 with 10 years of continuous
service) any time on or after November 30, 2019, then (i) the portion of this
Award not subject to vesting based on achievement of the Capital and Liquidity
Performance Thresholds (____%) will fully vest upon your termination of
employment (unless prohibited by applicable laws, rules, or regulations), and
shares of Stock will be issued to you, and (ii) the portion of this Award
subject to vesting based on achievement of the Capital and Liquidity Performance
Thresholds (____%) will continue to vest in accordance with its terms.



•
If the Company terminates your employment without Cause but through no fault of
your own (as determined in the Company’s sole discretion), the Restricted Stock
Units equivalent to the Maximum Award will be prorated for the portion of the
Service Vesting Period between the grant date and the date your employment
terminated, and then (i) the pro rata portion of this Award not subject to
vesting based on achievement of the Capital and Liquidity Performance Thresholds
(____%) will fully vest upon your termination of employment (unless prohibited
by applicable laws, rules, or regulations),






--------------------------------------------------------------------------------





and shares of Stock will be issued to you, and (ii) the pro rata portion of this
Award subject to vesting based on achievement of the Capital and Liquidity
Performance Thresholds (____%) will continue to vest in accordance with its
terms.


•
Notwithstanding anything in the Plan to the contrary, in the event of a Change
in Control, the portion of your Award that is subject to vesting based on
achievement of the Capital and Liquidity Performance Thresholds for any
Performance Threshold Measurement Period that ends after the closing of the
Change in Control will convert to time-based vesting for the duration of the
applicable Performance Threshold Measurement Periods. If your employment is
terminated by the Company without Cause or by you for Good Reason, in each case,
within the twenty-four (24) month period following the Change in Control, this
Award (i.e., the portion of this Award not subject to vesting based on
achievement of the Capital and Liquidity Performance Thresholds (____%) and the
portion of this Award subject to vesting based on achievement of the Capital and
Liquidity Performance Thresholds but converted to time-based vesting in
accordance with the preceding sentence (up to ____%)) will fully vest upon your
termination of employment (unless prohibited by applicable laws, rules, or
regulations), and shares of Stock equivalent to the Maximum Award will be issued
to you.



•
If your employment terminates during the Service Vesting Period for any reason
other than those listed above, your Award will be forfeited as of your
termination date.



Notwithstanding anything herein to the contrary, if this Award (or any portion
of this Award) is determined to be “deferred compensation” within the meaning of
Section 409A of the Code (for example, if you are eligible for retirement as
defined above during the Service Vesting Period) and is payable on your
termination of employment, then it will be paid only upon a “separation from
service,” as defined in Section 409A of the Code, and if you are a “specified
employee,” as defined in Section 409A of the Code, it will not be paid until six
months after your “separation from service,” all in accordance with Section 409A
of the Code.


Any amounts paid or payable or shares of Stock delivered or deliverable under
this Award are subject to clawback and/or forfeiture in accordance with the
terms of Applicable Law and the Company’s Compensation Recoupment Policy (or any
successor policy thereto), in each case, as in effect from time to time.


By signing the attached Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, the Notice
of Grant, and the Plan, and you further acknowledge and agree as follows: (1) 
this Award Agreement, the Notice of Grant, and the Plan set forth the entire
agreement and understanding between you and Regions relating to the subject
matter herein and supersede and replace all prior agreements and understandings
with respect to such subject matter; (2) you and Regions have made no
agreements, representations, or warranties relating to the subject matter of
this Award Agreement that are not set forth herein; (3) no provision of this
Award Agreement may be amended, modified, or waived unless such amendment,
modification, or waiver is authorized by the Committee and is agreed to in
writing by an authorized officer of Regions; and (4) this Award Agreement is
binding upon Regions’ successors and assigns. You also acknowledge and agree
that Regions, the Board, and the Committee, in their oversight and conduct of
the business and affairs of Regions, may in good faith cause Regions to act or
fail to act in a manner that prevents this Award from vesting; and this Award
Agreement is not intended to and will not be interpreted to impose any liability
upon Regions, the Board, the Committee, or any officer, agent, or associate of
Regions for any forfeiture of this Award that results from any such action or
omission.


I congratulate you on your Award, and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION


/s/ John M. Turner, Jr.


John M. Turner, Jr.
President and Chief Executive Officer





